Citation Nr: 1612316
Decision Date: 03/02/16	Archive Date: 04/01/16

DOCKET NO.  14-10 170	)	DATE  MAR 02 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2003 to May 2007.  This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  This matter is now in the jurisdiction of the Salt Lake City, Utah RO.  

The RO has considered the Veterans claim of service connection as a claim to reopen.  The Board notes, however, that the Veteran submitted a notice of disagreement within one year of the original rating decision, issued in January 2009.  Accordingly, that decision is not final and the claim will be reviewed de novo.  38 U.S.C.A. §§ 7105.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VAs duty to assist the Veteran in the development of the facts pertinent to the matter on appeal. 

Throughout the course of this appeal, the Veteran has received multiple diagnoses related to his complaints of abdominal pain, including gastroesophageal reflux disease (GERD), peritoneal adhesions, irritable bowel syndrome (IBS), small bowel intussusception, acute pancreatitis, enteroenteric fistula, and biliary dyskinesia.  Although a probable intussusception was initially diagnosed, no intussusception was found following a December 2007 procedure; however, a thickened jejunum and mesenteric lymphadenopathy were noted.  His gall bladder was also removed in May 2008.

On September 2013 VA examination, the examiner determined that the Veteran does not have ulcers.  She determined that his ongoing abdominal pain is a result of probable peritoneal adhesions, secondary to two abdominal surgeries, and that it is at least as likely as not that such adhesions and subsequent chronic pain are related to his service.  She based this opinion on the fact that his surgical procedures were performed within one year of separation from service (without finding that the surgeries themselves were the result of an event, injury, or disease in service).

Further, in his August 2009 notice of disagreement, the Veteran claimed that his gastrointestinal disability is caused by his exposure to chemicals during service.  His VA Form DD-214 identifies his military occupational specialty (MOS) as air transportation journeyman; his military education includes training in hazardous materials airlift.  The Board notes that the Veterans VA treatment records suggest that his gastrointestinal disability may be caused or aggravated by his service-connected anxiety disorder.  See April 2009 and March 2013 VA treatment records indicating that emotional stress may cause and/or exacerbate his symptoms.  Neither of these issues was addressed during the September 2013 VA examination.  

The Board finds the September 2013 VA examination to be inadequate for several reasons.  As an initial matter, the VA examiners rationale for her positive nexus opinion is based on the fact that two abdominal surgeries were performed within one year of the Veterans separation from service.  With respect to gastrointestinal disabilities, service connection may be granted on a presumptive basis if peptic ulcers are diagnosed within one year from the date of the Veterans separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  As the examiner determined that the Veteran does not have ulcers, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply and service connection for his gastrointestinal disability is warranted if it is determined to be related to service or a service-connected disability.  The Board also notes, generally, that the legal determination of whether a presumptive provision applies is not within purview of VA medical examiners.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding a medical opinion inadequate because "the medical examiner discussed presumptive service connection but did not . . . discuss whether it is as likely as not that exposure to herbicide agents . . . directly caused the appellant's condition").

Further, the examiner failed to consider the Veteran's complaints that his gastrointestinal disability is due to exposure to chemicals in service or the theory that it may be caused or aggravated by his service-connected anxiety disorder.  As the examination report does not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand, another examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers who provided treatment for his gastrointestinal disability and secure for the record copies of the complete clinical records of such evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. 

2.  The AOJ should arrange for a gastrointestinal examination of the Veteran to determine the nature and likely etiology of any current gastrointestinal disability, and in particular, whether or not it is related to (was caused or aggravated by) his service-connected anxiety disorder. The entire record must be reviewed by the examiner in conjunction with the examination. Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each gastrointestinal disability entity found (including GERD, peritoneal adhesions, IBS, small bowel intussusception, acute pancreatitis, enteroenteric fistula, biliary dyskinesia, and gall bladder removal).  The examiner should also consider and address whether a thickened jejunum and mesenteric lymphadenopathy are considered disabilities for VA purposes, and if so, identify the manifestations of each.  All pertinent diagnoses already of record must be addressed.

(b)  Please identify the most likely etiology for any/each disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, to include as due to exposure to chemicals? The examiner should specifically consider and address any pertinent findings in the Veteran's service treatment records, as well as his allegations that his exposure to certain chemicals in service caused his gastrointestinal disability.

The examiner should be advised that the only gastrointestinal disability for which presumptive service connection applies is for peptic ulcers (if manifested within one year following active service).  Further, determining whether a presumptive provision applies is not within the purview of VA medical examiners.

(c) If not, is it at least as likely as not (a 50% or better probability) that such disability was caused by his service-connected anxiety disorder?

(d) If not, is it at least as likely as not (a 50% or better probability) that such disability is aggravated (permanently worsened) by his service-connected anxiety disorder?  

If the examiner finds that the Veteran's gastrointestinal disability was not caused, but was aggravated, by his service-connected anxiety disorder, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner(s) must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should then review the record and re-adjudicate the claim on the merits.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


